Title: From George Washington to John Hancock, 18 August 1776
From: Washington, George
To: Hancock, John



Sir
New York Augt the 18th 1776

I have been honoured with your Favor of the 16th with Its Inclosure and am sorry It is not in my power to transmit Congress 

a Copy of the Treaty as they require, having sent It away with the Other papers that were in my Hands.
The Resolution they have entered into respecting the Foreign Troops, I am persuaded would produce Salutary Effects, If It can be properly circulated among them. I fear It will be a matter of difficulty—However, I will take every measure that shall appear probable to facilitate the End.
I have the honor to Inclose you for the perusal and consideration of Congress, Sundry papers marked No. 1. to No. 7 Inclusive, the whole of which except No. 2. & 7, My Answers to Lord Drummond & Genl Howe, I received Yesterday Evening by a Flag, and to which I beg leave to refer Congress.
I am exceedingly at a loss to know the Motives and Causes Inducing a proceding of such a nature at this Time and Why Lord Howe has not attempted some plan of negociation before, as he seems so desirous of It. If I may be allowed to conjecture and guess at the Causes—It may be that part of the Hessians have not arrived as mentioned in the examination transmitted Yesterday—or that Genl Burgoyne has not made such progress as was expected, to form a Junction of their Two Armies—Or what I think equally probable—they mean to procrastinate their Operations for some Time, Trusting that the Militia’s which have come to our Succour, will soon become tired and return Home as is but too usual with them. Congress will make their Observations upon these Several matters and favor me with the Result as soon they have done.
They will Observe my Answer to Lord Drummond who I am pretty confident has not attended to the Terms of his parole, but has violated It in several Instances—It is with the rest of the papers—but If my Memory Serves me he was not to hold any Correspondence directly or Indirectly with those in Arms against us, or to go into any port or Harbour in America where the Enemy themselves were or had a Fleet or to go on board their Ships.
The Treaty with the Indians is in the Box which Lt. Colo. Reed I presume has delivered before this. If Congress are desirous of Seeing It—they will be pleased to have the Box opened—It contains a variety of papers and All the Affairs of the Army from my First going to Cambridge ’till It was sent away.

This Morning the Phenix and Rose Men of War with Two Tenders, availing themselves of a favourable and Brisk Wind, came down the River and have Joined the Fleet. Our Several Batteries fired at them in their passage but without any good effect that I could perceive. I have the Honor to be with great esteem Sir Your Most Obedt Servt

Go: Washington

